                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS


RICARDO RODRIGUEZ,                               )
                                                 )
                  Plaintiff,                     )
                                                 )
                  v.                             )               Case No: 18-cv-7951
                                                 )               Judge Mary M. Rowland
                                                 )               Magistrate Judge Susan E. Cox
THE CITY OF CHICAGO, et al.,                     )
                                                 )
                  Defendants.                    )

                               MEMORANDUM OPINION AND ORDER

         For the reasons discussed below, Defendant City of Chicago’s (the “City”) Motion to

Bifurcate Monell Claim [44] is denied without prejudice. The parties are ordered to file a proposed

discovery schedule to the Court's proposed order inbox by 9/18/19.

                                           BACKGROUND

        Plaintiff Ricardo Rodriguez brought this case pursuant to 42 U.S.C. § 1983, alleging that

several Chicago Police Officers (the "Individual Defendants") framed him for murder and

attempted murder in 1995, leading to Plaintiff’s arrest, prosecution, conviction, and incarceration.

[Dkt. 44 at 1.] Plaintiff contends that the officers fabricated purported eyewitness testimony and

suppressed exculpatory evidence in order to procure Plaintiff’s arrest and conviction. [Dkt. 45 at

2-3.] In addition to his claims against the Individual Defendants, Plaintiff alleges that the City

failed to train, supervise, and discipline its officers; specifically, Plaintiff asserts that “the City had

a practice of suppressing important investigatory materials in street files, which were kept within

the police department but never sent to state prosecutors, criminal defendants, or their attorneys.”

[Dkt. 45 at 3.]




                                                     1
       The City filed the instant motion seeking to bifurcate the Monell claims against the City

from the claims against the Individual Defendants pursuant to Federal Rule of Civil Procedure

42(b). That motion is fully briefed and ripe for disposition. For the reasons discussed more fully

below, the Court denies the City’s motion without prejudice.

                                          DISCUSSION

       Rule 42(b) authorizes the Court to order a separate trial of one or more separate claims,

“[f]or convenience, to avoid prejudice, or to expedite and economize.” Because litigating a case

in a piecemeal fashion is likely to cause delay, bifurcation is the exception and not the rule. A.L.

Hansen Mfg. Co. v. Bauer Products, Inc., 2004 WL 1125911, at *2 (N.D. Ill. May 18, 2004). The

last ten years of bifurcation jurisprudence in the Seventh Circuit demonstrates that “[i]t is clear

that the weight of authority holds that bifurcation is now heavily disfavored” in cases such as the

instant suit. Awalt v. Marketti, 2012 WL 1161500, at *10 n.2 (N.D. Ill. Apr. 9, 2012) (collecting

cases). In determining whether to bifurcate, the Court must first consider whether separating the

claims would prevent prejudice to the moving party or promote judicial economy; only one of

these criteria need be met. Chlopek v. Fed. Ins. Co., 499 F.3d 692, 700 (7th Cir. 2007). If one of

those conditions is met, the Court may order bifurcation, provided that doing so does not prejudice

the non-moving party or violate the Seventh Amendment. Id.

       The City argues that failing to bifurcate the claims will prejudice the City by lengthening

the trial and causing it to be disjointed and convoluted. According to the City, they recently

experienced this prejudice in another case that featured some of the same police officers who are

Individual Defendants in this case, based on many of the same claims that Plaintiff brings here,

Rivera v. Guevara, 12-cv-04428 (N.D. Ill.). The City claims that the combined trial of both Monell

and individual claims caused the City to be "forced to hurry its examination of witnesses and



                                                 2
presentation of evidence for fear of alienating the jury." [Dkt. 44 at 15.] As such, the City's

position is that "the City was an afterthought at trial, making it highly probable that the jury held

the City liable on the Monell claim without giving the claim its due deliberation and

contemplation." [Id.] Setting aside the cynicism regarding the jury system and blame-shifting that

the City engages here – the Court believes it is actually "highly probable" that the jury gave due

consideration to the Monell claims against the City and simply found that it was liable – trying the

Monell claims and individual claims might potentially prejudice the City by confusing the jury or

causing the jury to punish the City for any findings it makes against the Individual Defendants.

         However, this case is not on the eve of trial, and the City's motion seeks not only to

bifurcate the trial, but also stay discovery on all Monell claims. The City has not made any

arguments why refusing to bifurcate discovery would cause it prejudice, and the Court does not

believe it would. This is not the first case in which this discovery has been produced. As noted,

it is one of several cases alleging the same pattern and practice of fabricating incriminating

evidence and hiding exonerating evidence against a similar group of Chicago Police Officers that

is currently being litigated in several courts in the Northern District of Illinois. At least one of

these cases, Rivera, has already been tried to a jury, and gone through Monell discovery. As such,

much of the discovery on Monell liability has already been done by the City at least once, and it

will not need to expend significant time or resources to complete it. Any prejudice to the City that

comes from trying the case jointly is outweighed by the prejudice to Plaintiff, as discussed below,

and also because any prejudice can be cured either through limiting instructions during the trial or

by bifurcating the case for trial at a later date.1


1
 Although the Court need not reach this issue, it does not believe that bifurcating this matter would serve the interests
of judicial economy. Holding two trials, several years apart, and two distinct and consecutive rounds of discovery
would not lessen the time this case took to resolve or the burden on the Court. Moreover, the Court has found that
bifurcating Monell discovery invariably leads to fighting over whether discovery requests are properly noticed as non-

                                                           3
         On the other hand, the Court believes that depriving the Plaintiff of a speedy resolution of

his Monell claims would significantly prejudice him and would not serve the interests of justice.

The City argues that Plaintiff will not be prejudiced by bifurcation because "Plaintiff is not entitled

to recover any additional compensatory damages if he prevails against the City on his Monell

claims after a finding of liability against Defendant Officers." [Dkt. 44 at 13.] This argument

presupposes that Plaintiff's only interest in this case is monetary. As another court in this district

noted when ruling on a motion to bifurcate in one of the aforementioned companion cases, Plaintiff

"has a profound interest in pursuing his claims with an eye toward institutional reform," and "a

judgment naming the city itself and holding it responsible for its policies may have a greater

deterrent effect than a judgment against a police officer that is paid by the city." Gomez v.

Guevara, 18-cv-3335, (N.D. Ill. Apr. 8, 2019). The Court finds that delaying resolution of that

goal by bifurcating and staying Monell discovery would prejudice Plaintiff more significantly than

the City at this time. As such, the Court denies the motion to bifurcate. However, that denial is

without prejudice, and the Court believes that a renewed motion to bifurcate trial might be viable

after the case progresses through discovery and any dispositive motions.

                                                 CONCLUSION

         For the reasons discussed above, Defendant City of Chicago’s (the “City”) Motion to

Bifurcate Monell Claim [44] is denied without prejudice. The parties are ordered to file a proposed

discovery schedule to the Court's proposed order inbox by 9/18/19.




Monell discovery, thereby increasing the cost to the parties and the burden on the Court. Finally, as the Court has
noted above, the City should have already done much of the necessary groundwork for Monell discovery in the other
similar cases that are progressing through other courts in this district, which will cut the time, burden, and expense on
the City to produce Monell discovery.

                                                           4
ENTERED:

Date: 9/10/2019



_____________________________________
U.S. Magistrate Judge, Susan E. Cox




                                        5
